United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FIELD ACQUISITION OFFICE,
Grand Prairie, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1894
Issued: March 2, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 27, 2014 appellant filed an application for review of an August 5, 2014
decision of the Office of Workers’ Compensation Programs (OWCP) in which an OWCP
hearing representative affirmed a November 22, 2013 schedule award decision. The appeal was
docketed as 14-1894 and adjudicated by OWCP under file number xxxxxx940.1
The Board has duly considered the matter and concludes that this case is not in posture
for decision. On November 5, 2013 appellant submitted a schedule award claim and an
October 13, 2013 report from Dr. Christine Huynh, a Board-certified physiatrist, who advised
that appellant had a seven percent whole person impairment under Table 16-15, Complex
Regional Pain Syndrome (CRPS) of the Lower Extremity, of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides).2 Following receipt of the schedule award claim and Dr. Huynh’s report, OWCP
1

On May 20, 2011 appellant, a contract and procurement officer, injured his left leg while in travel status when
he tripped over a curb. OWCP initially accepted a contusion of the left lower leg. After further medical
development on September 4, 2012 OWCP additionally accepted reflex sympathetic dystrophy of the left lower
limb; sprain of unspecified sites, left knee and leg; traumatic compartment syndrome of left leg.
2

A.M.A., Guides (6th ed. 2008).

forwarded the record with a statement of accepted facts to Dr. Ronald Blum, an OWCP medical
adviser, who is Board-certified in orthopedic surgery. The statement of accepted facts indicated
that under file number xxxxxx132 appellant had been granted a schedule award for 20 percent
left leg impairment on October 24, 2006. In his November 14, 2013 report, Dr. Blum noted
appellant’s receipt of the prior schedule award and referred to his report dated October 5, 2006,
found in that record. He indicated that, under Table 16-15, appellant was entitled to seven
percent left leg impairment, rather than the whole person impairment found by Dr. Huynh, and
advised that the seven percent impairment should be combined with the 20 percent previously
awarded under file number xxxxxx132, which would yield an additional five percent
impairment.
In its November 22, 2013 schedule award decision, granting appellant an additional five
percent impairment, OWCP referenced the prior schedule award, issued under file number
xxxxxx132. In the August 5, 2014 decision, an OWCP hearing representative described the
events that caused an April 11, 2006 injury, adjudicated under file number xxxxxx132, and
further referenced elements of that claim. The hearing representative indicated that OWCP “may
wish to possibly consider doubling the instant case with file number xxxxxx132.”
It is thus apparent that both Dr. Blum, OWCP medical adviser, and OWCP hearing
representative had access to both the files for claim numbers xxxxxx132 and xxxxxx940. The
Board does not have access to the former. For the Board to conduct a full and fair adjudication
of an appeal, the case record must be complete and contain all evidence relied upon by OWCP in
reaching its decision.3
Hence, the Board finds that this case is not in posture for a decision as the record before
the Board is incomplete and would not permit an informed adjudication of the case by the Board.
The case must therefore be remanded to OWCP to obtain OWCP file number xxxxxx132 and
combine it with the instant case, OWCP file number xxxxxx940, and for further reconstruction
and development deemed necessary, to be followed by an appropriate de novo decision on
appellant’s schedule award claim.4

3

Lon E. Grinage, 57 ECAB 177 (2005). See Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance and Management, Chapter 2.400.8(c) (February 2000) (cases should be doubled when correct
adjudication of the issues depends on frequent cross-reference between files).
4

The Board also notes that section 16.5 of the A.M.A., Guides indicates that CRPS impairment is a “stand alone”
approach and if impairment is assigned for CRPS, the CRPS impairment cannot be combined with any other
approach for the same extremity under Chapter 16, The Lower Extremities. A.M.A., Guides, supra note 2 at 540.

2

IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

